DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on December 3, 2020, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. Specifically, the IDS lists a foreign language search report that does not include a translation. It has been placed in the application file, but the search report referred to therein has not been considered. See MPEP §609.04(a)(III) regarding the submission of an English-language version of a search report. Examiner notes that the foreign references listed in the IDS have been properly filed and summarily considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein the power module comprises a cylindrical design or truncated cone design” in claim 2 and “wherein the streamlined design is a shark fin design” in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 11, and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siemens AG (EP 3,522,341 A1), hereinafter Siemens.
Regarding claim 1, Siemens discloses an arrangement for cooling a power module (power module 11; fig. 1) of a power converter (see para. [0032] of attached translation, referred to hereinafter, regarding the circuit implemented by the power modules 11 can be used jointly in three groups in each case in order to generate a three-phase alternating voltage from a direct voltage), the arrangement comprising: 
the power module (11) comprising power semiconductor components (as shown in fig. 1) and cooling ribs (ribs 30, ribs of windows 28; fig. 1), 
wherein the power module (11) is arranged in a drive flow of an engine such that the drive flow flows around the cooling ribs of the power module (para. [0034], regarding the housing structure 112 also has a cooling channel structure 114 arranged in a ring around the electric machine 111, in which the electronic power circuits 42, each consisting of a plurality of power modules 11, are arranged; fig. 5).

Regarding claim 9, Siemens discloses the invention in claim 1, and further discloses the invention further comprising: an engine nacelle (112) arranged an outer side of the power module (as shown in fig. 5).

Regarding claim 11, Siemens discloses the invention in claim 9, and further discloses the invention further comprising: an intermediate circuit capacitor (capacitor assembly 14; fig. 1) of the power converter (as shown in fig. 1), wherein the intermediate circuit capacitor is arranged on the engine nacelle such that the intermediate circuit capacitor is configured to give off heat to the engine nacelle (as shown in fig. 6, when the power modules 11 are arranged on the ribs 126a of the housing structure 112, the capacitor assembly 14 is inherently capable of giving off heat to the housing structure 112).

Regarding claim 13, Siemens discloses the invention in claim 1, and further discloses wherein the power converter is an inverter (see again para. [0032]).

Regarding claim 14, Siemens discloses the invention in claim 1, and further discloses the invention further comprising: a propeller or turbine blades configured to generate the drive flow (propeller 119; fig. 5).

Regarding claim 15, Siemens discloses the invention in claim 1, and further discloses wherein an outer shape of the power module (11) has a streamlined design (as shown in fig. 1).

Regarding claim 17, Siemens discloses an aircraft (see paras. [0002] and [0035]) comprising: 
an electric or hybrid-electric drive (para. [0001], regarding an electric drive); and
arrangement having a power module (power module 11; fig. 1) of a power converter (see para. [0032] of attached translation, referred to hereinafter, regarding the circuit implemented by the power modules 11 can be used jointly in three groups in each case in order to generate a three-phase alternating voltage from a direct voltage), 
wherein the power module (11) comprises power semiconductor components (as shown in fig. 1) and cooling ribs (ribs 30, ribs of windows 28; fig. 1), and
wherein the power module (11) is arranged in a drive flow of an engine such that the drive flow flows around the cooling ribs of the power module (para. [0034], regarding the housing structure 112 also has a cooling channel structure 114 arranged in a ring around the electric machine 111, in which the electronic power circuits 42, each consisting of a plurality of power modules 11, are arranged; fig. 5).

Regarding claim 18, Siemens discloses the invention in claim 17, and further discloses the invention further comprising: a propeller or turbine blades configured to generate the drive flow (119).

Regarding claim 19, Siemens discloses the invention in claim 17, and further discloses wherein the aircraft is an airplane (see para. [0006]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 7-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Siemens AG (EP 3,522,341 A1), hereinafter Siemens, in view of Violett (US 2009/0272854 A1).
Regarding claim 2, Siemens discloses the invention in claim 1, but does not appear to specifically disclose wherein the power module comprises a cylindrical design or truncated cone design, and wherein the cooling ribs are oriented parallel to the drive flow.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that the power module comprises a cylindrical design or truncated cone design, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. The purpose would be to ensure optimal aerodynamic qualities of the power module.
Furthermore, Violett is in the field of aircraft power plants (abstract) and teaches wherein the cooling ribs are oriented parallel to the drive flow (cooling ribs of electronic speed control member 26, as shown in fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Siemens such that the cooling ribs are oriented parallel to the drive flow as taught by Violett in order to ensure optimal surface area and resulting cooling of the power module.
	
Regarding claims 3 and 8, Siemens as modified discloses the invention in claims 2 and 1, respectively, and further discloses wherein the cooling ribs are positioned on a left side of the power module and on a right side of the power module in a direction of the drive flow (see again Violett, fig. 1, showing the cooling ribs on opposing sides of the electronic speed control member 26).

Regarding claim 4, Siemens as modified discloses the invention in claim 3, and further discloses the invention further comprising: an engine nacelle (housing structure 112; fig. 5) arranged an outer side of the power module (as shown in fig. 5).

Regarding claim 7, Siemens as modified discloses the invention in claim 4, and further discloses the invention further comprising: an intermediate circuit capacitor (capacitor assembly 14; fig. 1) of the power converter (as shown in fig. 1), wherein the intermediate circuit capacitor is arranged on the engine nacelle such that the intermediate circuit capacitor is configured to give off heat to the engine nacelle (as shown in fig. 6, when the power modules 11 are arranged on the ribs 126a of the housing structure 112, the capacitor assembly 14 is inherently capable of giving off heat to the housing structure 112).

Regarding claim 12, Siemens discloses the invention in claim 1, but does not appear to specifically disclose the invention further comprising: a casing of the power module, wherein the casing has openings through which the cooling ribs project.
However, Violett teaches a casing of the power module (the outer casing of the electronic speed control member 26, as shown in fig. 1), wherein the casing has openings through which the cooling ribs project (as shown in fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Siemens to include a casing of the power module, wherein the casing has openings through which the cooling ribs project as taught by Violett in order to ensure optimal surface area and resulting cooling of the power module.
In the alternative, Examiner notes that adding a casing with openings through which the cooling ribs project is the equivalent to taking an taking an integral component and making it separate. It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that the casing has openings through which the cooling ribs project, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
	
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Siemens AG (EP 3,522,341 A1), hereinafter Siemens.
Regarding claim 16, Siemens discloses the invention in claim 15, but does not appear to specifically disclose wherein the streamlined design is a shark fin design.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that the streamlined design is a shark fin design, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. The purpose would be to ensure that the outer shape of the power module is properly aerodynamic.
	
Allowable Subject Matter
Claims 5-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647